Citation Nr: 1815313	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-31 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to a compensable evaluation for residuals of a right toe fracture.  

3.  Entitlement to service connection for a left wrist disability.

4.  Entitlement to service connection for bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Ronald P. Walsh, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to June 1969, with subsequent service in the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and a February 2011 rating decision by the RO in Detroit, Michigan.  

The Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  A transcript of that hearing has been associated with the claims file.  

The issues of entitlement to increased evaluations for degenerative disc disease of the lumbar spine, and residuals of a right toe fracture, are addressed in the REMAND portion of the decision below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, his carpal tunnel syndrome of the left wrist is at least as likely as not related to active service.

2.  Resolving all doubt in favor of the Veteran, his osteoarthritis of the bilateral knees is at least as likely as not related to active service.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria for service connection for carpal tunnel syndrome of the left wrist have been met.  38 U.S.C.A. §§ 1131, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  Affording the Veteran the benefit of the doubt, the criteria for service connection for osteoarthritis of the bilateral knees have been met.  38 U.S.C.A. §§ 1131, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Given the favorable disposition with respect to the service connection claims decided herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA at this juncture.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 57 Fed. Reg. 49,747 (1992).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training ("ACDUTRA"), or from injury incurred or aggravated while performing inactive duty for training ("INACDUTRA"). 38 U.S.C.A. §§ 101(24), 106, 1131. 

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C.A. § 106 (d); 38 C.F.R. § 3.6 (e).

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA, or injury incurred or aggravated in the line of duty during that period of INACDUTRA.  See 38 U.S.C.A. §§ 101 (2), (22), (24); 38 C.F.R. § 3.6 (a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101 (2), (24); see Acciola, 22 Vet. App. at 324.

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Left Wrist Disability

The Veteran seeks entitlement to service connection for a left wrist disability.  Specifically, he testified at his May 2017 Travel Board hearing that he injured his left wrist at Marine Corps Base Camp Pendleton, California, in 1966 during weapons training when he had to turn his wrists and elbow underneath his weapon and the drill instructor stood on his weapon because he failed to do so, which pinched all the nerves in his wrist.  The Veteran further testified that he lost all grip strength in his left wrist as a result.  

The evidence indicates that the Veteran has been diagnosed as having carpal tunnel syndrome of the left wrist.  

A review of the Veteran's service treatment records confirms that he sought treatment for left wrist symptomatology in September 1966, although X-rays ruled out a fracture.   

The Veteran was provided with a VA examination in February 2010, at which time he was diagnosed as having ulnar and medial nerve dysfunction in the left wrist due to carpal tunnel syndrome.  However, an etiological opinion was not provided by the February 2010 examiner.  

The Veteran was provided with another VA examination in August 2010, at which time he was again diagnosed as having carpal tunnel syndrome of the left wrist.  Significantly, the August 2010 VA examiner opined that the carpal tunnel syndrome of the left wrist was at least as likely as not (50/50 probability) caused by or a result of an in-service injury.  The August 2010 VA examiner explained that, "[o]ver all his carpal tunnel syndrome may be related to his post service working as welder for the past years but the more severe disease found in the left wrist may be due to his [] nerve damage that was incurred in the veteran's military service."  

However, the Veteran was provided with a third VA examination in December 2010, at which time the VA examiner opined that the Veteran's carpal tunnel of the left wrist was not caused by or the result of active duty military service.  In support of this opinion, the examiner emphasized that the Veteran's September 1966 left wrist injury did not include a fracture of the wrist, and that there was no indication of an open area that required stitches or would have resulted in the need for sutures; therefore, the examiner concluded that there would have been no nerve damage at the time of the September 1966 injury.  In addition, the VA examiner emphasized that the Veteran's May 1969 Report of Medical Examination at separation showed the upper extremities, to include strength and range of motion, to be normal.  Finally, the VA examiner noted that there was creditable medical literature supporting that repetitive use also resulted in carpal tunnel syndrome, and that the Veteran worked as welder for 20 years which would have resulted in repeated usage of the wrist and was the most likely cause of his carpal tunnel syndrome.  

The Board recognizes that there are multiple medical opinions of record both in favor of and against a finding that the Veteran's left wrist carpal tunnel syndrome is related to his period of active duty service.  The Board finds the August 2010 opinion is probative, especially in light of the Veteran's credible testimony that the documented September 1966 left wrist injury caused him to lose grip strength in his left wrist.  The Board concludes the evidence is in equipoise as to whether the current left wrist carpal tunnel syndrome is related to service.  In such circumstances, the benefit of the doubt goes to the Veteran; thus, service connection is warranted.  38 U.S.C.A. §5107(b). 

Bilateral Knee Disabilities

The Veteran also seeks entitlement to service connection for bilateral knee disabilities.  Specifically, he testified at his May 2017 Travel Board hearing that his current bilateral knee disabilities are the result of the many parachute jumps he completed while on ACDUTRA in the Army National Guard.  In the alternative, the Veteran's attorney suggested that his bilateral knee disability may have developed secondary to the abnormal gait caused by his other service-connected disabilities.  

The evidence indicates that the Veteran has been diagnosed as having osteoarthritis of the bilateral knees.  

A review of the Veteran's service personnel records confirms that he underwent two weeks of Basic Airborne training (basic paratrooper training) in October 1975, eight weeks of Ranger School from February 1978 to April 1978, and two weeks of Jumpmaster training from September 1979 to October 1979.  He earned a Parachutist Badge.  The Veteran's DA Form 1307, Individual Jump Record, indicated that he performed numerous parachute jumps during the course of training throughout the 1980s and into the 1990s.  Significantly, a September 1991 treatment note indicated that the Veteran suffered lower back and bilateral ankle injuries as a result of a parachute landing fall (PLF) injury while training with the 4th Ranger Training Battalion at Fort Benning, Georgia.  Additionally, the Board notes that the Veteran has previously been granted entitlement to service connection for degenerative disc disease of the lumbar spine and osteoarthritis of the bilateral ankles as a result of numerous parachute jumps while on ACDUTRA from 1975 to 1993.  

The Veteran was provided with a VA examination in February 2010, at which time he was diagnosed as having osteoarthritis of the bilateral knees.  At that time, he reported being involved in several parachute jumps in which he injured his bilateral ankles, bilateral knees, and back.  However, an etiological opinion was not provided by the February 2010 examiner.  

The Veteran was provided with another VA examination in August 2010, at which time he was again diagnosed as having osteoarthritis of the bilateral knees.  Although the examination report acknowledged that the Veteran's personnel records showed his participation in extensive parachute jumps, with one landing resulting in back and ankle injuries, it also emphasized that the Veteran was 63 years of age, and that age was the strongest risk factor for the development of osteoarthritis.  Nonetheless, the August 2010 VA examiner still opined that the Veteran's osteoarthritis of the bilateral knees was at least as likely as not (50/50 probability) caused by or a result of his military duties as a paratrooper.  

The Veteran was provided with third a VA examination in December 2010, at which time the examiner opined that his degenerative joint disease of the bilateral knees was not caused by or result of his active duty military service.  In support of this conclusion, the VA examiner explained that the leading cause of degenerative arthritis of the knees was the natural aging process, and that degenerative changes can be seen as early the third decade of life even in the absence of any pathology.  Here, there was X-ray evidence of early degenerative changes of the knees, and if the cause of these changes would have been sustained during active duty military service, then the degree of degenerative changes would be greater over 30 years after military service.  The VA examiner further explained that the second most common cause of degenerative joint disease was obesity, and that the Veteran had a Body Mass Index (BMI) of 32.96 percent, which placed him in the obese category for his height and weight.  The Veteran's weight would have also contributed to his degenerative joint disease in the knees.  Finally, the examiner emphasized that the Veteran's May 1969 separation examination reported that the lower extremities exhibited normal strength and range of motion, and that there was no documentation in the service treatment records that the Veteran sustained an injury to his knees while on active duty, and that there was no credible medical evidence that supported that degenerative arthritis of the ankles resulted in degenerative joint disease in the knees.  

The Board recognizes that there are multiple medical opinions of record both in favor of and against a finding that the Veteran's bilateral knee osteoarthritis is related to his period of active duty service.  The Board finds the August 2010 opinion is probative, especially in light of the Veteran's credible testimony that he hurt his knees during several parachute jumps while on ACDUTRA as well as the fact that the Veteran is already service-connected for degenerative disc disease of the lumbar spine and osteoarthritis of the bilateral ankles as a result of these jumps.  Furthermore, the records reflects that the Veteran completed Basic Airborne training (basic paratrooper training) and United States Army Jumpmaster School in the 1970s.  Although the December 2010 VA examiner provided a negative nexus opinion, this examiner's rationale ignored the fact that the Veteran engaged in parachute jumps during periods of ACDUTRA throughout the 1980s and into the 1990s, as evidenced by his DA Form 1307, Individual Jump Record, as well as the September 1991 treatment note indicating that he suffered lower back and bilateral ankle injuries as a result of a parachute landing fall (PLF) injury while training with the 4th Ranger Training Battalion at Fort Benning, Georgia.  The Board concludes the evidence is in equipoise as to whether the current bilateral knee osteoarthritis is related to service.  In such circumstances, the benefit of the doubt goes to the Veteran; thus, service connection is warranted.  38 U.S.C.A. §5107(b). 



ORDER

Entitlement to service connection for carpal tunnel syndrome of the left wrist is granted.  

Entitlement to service connection for osteoarthritis of the bilateral knees is granted.  


REMAND

The Veteran also seeks entitlement to increased evaluations for degenerative disc disease of the lumbar spine and residuals of a right toe fracture.  Unfortunately, the Board finds that additional development must be undertaken with respect to these claims before they can be adjudicated on the merits.  

The Board notes that the Veteran was last provided with a VA examination specific to his service-connected degenerative disc disease of the lumbar spine in February 2010, and was last provided with a VA examination specific to his service-connected residuals of a right toe fracture in August 2010.  Approximately eight years have elapsed since those examinations, and the Veteran's testimony at his May 2017 Travel Board hearing suggests that the symptomatology associated with his degenerative disc disease of the lumbar spine and residuals of a right toe fracture has worsened since that time.  As such, the RO must schedule the Veteran for updated examinations to determine the current severity of his service-connected degenerative disc disease of the lumbar spine and residuals of a right toe fracture.  See 38 C.F.R. § 3.159(c)(4)(i) (2015); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); Green v. Derwinski, 1 Vet. App. 121, 124   (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); Littke v. Derwinski, 1 Vet. App. 90, 93   (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

In addition, the record reflects that the Veteran receives regular VA treatment.  However, the most recent records from the Battle Creek VA Medical Center in Battle Creek, Michigan, are dated in July 2015; the most recent records from the Aleda E. Lutz VA Medical Center, in Saginaw, Michigan, are dated in October 2015; and the most recent records from the John D. Dingell VA Medical Center, in Detroit, Michigan, are dated in October 2015.  VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  Therefore, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records for the Veteran from the Battle Creek VA Medical Center in Battle Creek, Michigan; the Aleda E. Lutz VA Medical Center, in Saginaw, Michigan; and the John D. Dingell VA Medical Center, in Detroit, Michigan, and any associated outpatient clinics, dated from 2015 to the present.

All attempts to obtain these records should be documented in the claims file.  Any negative replies must be in writing, and associated with the file. 

2.  Provide the Veteran with an appropriate VA examination to determine the current severity of the symptomatology associated with his service-connected degenerative disc disease of the lumbar spine.  The claims file must be made available to the examiner in conjunction with the examination.  Any indicated studies and tests should be performed, to include range of motion findings in degree on weight bearing and nonweight bearing, in active and passive motion.  With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited, as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination. These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance on repetitive testing.

The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion. The examiner should attempt to estimate additional loss of function during such flare-ups, regardless of whether they occur during the examination, and such additional loss should be expressed in degrees of motion.

3.  Provide the Veteran with an appropriate VA examination to determine the current severity of the symptomatology associated with his service-connected residuals of a right toe fracture.  The claims file must be made available to the examiner in conjunction with the examination.  Any indicated studies and tests should be performed and the disability evaluated in accordance with VA rating criteria.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's increased rating claims remaining on appeal.  If any benefit sought on appeal remains denied, then a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


